UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2014 Sucampo Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33609 30-0520478 (State or Other Juris- diction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (301) 961-3400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 26, 2014, Sucampo Pharmaceuticals, Inc. (“the Company”) announced its consolidated financial results for the four quarter and year ended December 31, 2013. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The slides from the presentation will be referenced below are incorporated by reference. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 7.01 Regulation FD Disclosure On February 26, 2014, the Company will host a conference call with investors to discuss the Company's financial and operating results for the fourth quarter and year ended December 31, 2013. The conference call including slides will be made available to the public via conference call and webcast. The slides from the presentation are being furnished as Exhibit 99.2 to this Current Report on Form 8-K. The information in this Item 7.01 and Exhibit 99.2 to this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: 99.1Press Release issued by the Company on February 26, 2014. 99.2The corporate update presentation slides dated February 26, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCAMPO PHARMACEUTICALS, INC. Date:February 26, 2014 By: /s/Thomas J. Knapp Name:Thomas J. Knapp Title:EVP, Chief Legal Officer and Corporate Secretary
